Klein, J.
(dissenting). — It is a well-accepted canon of testamentary construction that a legacy shall be deemed vested or contingent as time shall appear to have been annexed to the gift, or only to the payment of it.
By reason of its misleading similarity to eases like Bilyeu’s Estate, 346 Pa. 134 (1943), and Allen Estate, 347 Pa. 364 (1943), cited in the majority opinion, the gift in this case might, on first inspection, appear to be vested, possession only being postponed until the grandchildren attain the age of 25 years.
However, in Bilyeu’s Estate the testator directed his trustee to pay the income from the share bequeathed to each grandson. until he should become 25 years of age, and the court expressly relied on this gift of income as indicating an intention to make a present gift. In Allen Estate there was no gift over and the gift itself would appear to carry with it the income during the period of postponement.
The present case is, in my opinion, controlled by Grothe’s Estate, 237 Pa. 262 (1912), in which the Supreme Court held (p. 265) : “ . where there is no an*462tecedent gift or bequest, independent of the period fixed for payment, then it is not vested, but contingent’. . and emphasized that this is especially true where there is no gift of the intermediate income. See also Lamb v. Lamb, 8 Watts 184 (1839), Moore v. Smith, 9 Watts 403 (1840), and Seibert’s Appeal, 19 Pa. 49 (1852).
In the present case I can find no absolute gift to the grandchildren of the testatrix antecedent to the direction that they shall receive their portion when they reach the age of 25 years. The prior direction that her property shall be divided among her grandchildren according to families, each family to be given an equal portion, appears to me to contain no dis-positive significance other than to indicate that the testatrix intended a stirpital division among her grandchildren, rather than the per capita division which might have resulted had she not expressly indicated otherwise.
Considering the real meaning and intent of the testatrix, as the same can be gathered from her own language, without resort to artificial canons of construction, it seems to me that this testatrix has gone to more than the usual trouble to proscribe against any interest vesting in her grandchildren before attaining the age of 25 years.
I am therefore of opinion that the auditing judge correctly held that the gift in remainder to grandchildren upon their attaining the age of 25 years was a deliberate, although perhaps ill-advised, postponement of vesting beyond the limitations of the rule against perpetuities and that such gifts must be held to have violated the rule.
As to whether or not the divesting limitation contained an implied gift to the issue of deceased grandchildren, it seems clear that, if the limitation itself is void as too remote, any implied gift over contained therein must also be held to be too remote.
*463The auditing judge therefore correctly awarded the remainder interests in this estate to the next of kin of the testatrix or persons claiming through them.
I would therefore dismiss the exceptions.